Exhibit 10(f)
ASHWORTH/KOENEKE AGREEMENT
     This ASHWORTH/KOENEKE AGREEMENT (this “Agreement”), dated as of August 6,
2008 (the “Effective Date”), is entered into by and between Ashworth, Inc., a
Delaware corporation (the “Company”), and Michael S. Koeneke (“Koeneke”).
RECITALS
     A. As approved by the Board of Directors of the Company (the “Board”) and
until further action of the Board, Koeneke will serve as Chairman of the Board
and will no longer serve on the Compensation and Human Resources Committee of
the Board.
     B. The Company and Koeneke are entering into this Agreement with respect to
various terms and conditions in connection with the foregoing.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
1. Service as Chairman of the Board; Compensation. Koeneke will serve as
Chairman of the Board; provided that the Board may remove him from such position
at any time in its discretion. Koeneke’s compensation for such service shall be
as follows:
     (a) Restricted Stock Grant. Pursuant to the Company’s Second Amended and
Restated 2000 Equity Incentive Plan, Koeneke is hereby granted 33,333 shares of
restricted common stock of the Company (the “Restricted Stock”). The
restrictions on all shares of the Restricted Stock shall lapse on the first
anniversary of the Effective Date, assuming continued service by Koeneke as
Chairman of the Board for that one-year period. In the event that Koeneke is
involuntarily removed as Chairman of the Board prior to the one-year anniversary
of his initial election as Chairman, the restrictions on all shares of the
Restricted Stock shall lapse on the first anniversary of the Effective Date if
Koeneke continues to serve as a Director of the Company for that one-year
period. The restrictions on all shares of the Restricted Stock shall
automatically and immediately lapse in the event of a change of control of the
Company. Except as provided above in the context of a change in control, if
Koeneke ceases to be a Director of the Company during the one-year period after
the Effective Date, the restrictions on 8,333 shares of the Restricted Stock
shall, at Koeneke’s option, immediately lapse for each full 3-month period
Koeneke served as a Director during such one-year period, and all remaining
shares of the Restricted Stock subject to restrictions may, at the Company’s
option, be repurchased by the Company for the aggregate sum of Ten Dollars
($10.00). For the avoidance of doubt, it is understood that the actual and
potential restricted stock grants made pursuant to Sections 1(a), 1(b) and 1(c)
of this Agreement shall be the only supplemental compensation (beyond grants and
other compensation paid generally to Board members) to which Koeneke will be
entitled for service as Chairman of the Board until the first anniversary of his
election as Chairman of the Board.
     (b) Incentive Compensation. Koeneke will in the future receive, in the form
of restricted stock, an amount equal to one-third (1/3) of any incentive bonus
amount approved by

 



--------------------------------------------------------------------------------



 



the Compensation Committee for Allan Fletcher for Fiscal Year 2008, prorated for
the portion of Fiscal Year 2008 during which Koeneke served as Chairman of the
Board. Assuming Koeneke continues to serve as a Director until the relevant
vesting date, the restrictions will lapse on the earlier of (i) a change of
control of the Company, or (ii) the one-year anniversary of the restricted stock
award.
     (c) Restricted Stock Eligibility. In his capacity as Chairman of the Board,
Koeneke will be eligible to receive restricted stock in an amount to be agreed
in the future as part of an incentive plan for Fiscal Year 2009, the metrics of
which shall be determined by the Compensation Committee.
     (d) Unvested Options from 5,000 Share Option Grant. Koeneke will continue
to vest on the last 25% of the 5,000 share option grant previously made to him
(as compensation for serving as Chairman of the Special Committee), based upon
his future service as Chairman of the Board.
2. Miscellaneous.
     (a) No Third-Party Beneficiaries; Binding Effect. Except as provided
herein, this Agreement shall not confer any rights or remedies upon any person
other than the parties and their respective successors and permitted assigns.
Subject to Section 3(c), this Agreement shall be binding upon the Company and
Koeneke and upon their respective heirs, administrators, representatives,
executors, successors and assigns.
     (b) Entire Agreement. This Agreement (and the documents referred to in this
Agreement) constitute the entire agreement between the parties hereto and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they are related in any way to the
subject matter hereof.
     (c) Assignment. This Agreement and the rights and duties hereunder are
personal to Koeneke and shall not be assigned, delegated, transferred, pledged
or sold by Koeneke without the prior written consent of the Company.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
     (e) Notices. Any notice, consent, payment, demand, or communication
required or permitted to be given by any provision of this Agreement shall be in
writing and shall be (1) delivered personally to the party to whom the same is
directed or (2) sent registered or certified mail, return receipt requested,
postage prepaid, or by nationally recognized overnight courier addressed, as
follows:

     
If to Koeneke:
  Michael S. Koeneke
 
  c/o Knightspoint Partners LLC
 
  1325 Avenue of the Americas, 27th Floor
 
  New York, New York 10019

2



--------------------------------------------------------------------------------



 



     
If to the Company:
  Ashworth, Inc.
 
  2765 Loker Avenue West
 
  Carlsbad, California 92010
 
  Attention: Corporate Secretary

or to such other address as any such party may from time to time specify by
notice to the other party. Any such notice shall be deemed to be delivered,
given and received for all purposes as of: (i) the date so delivered, if
delivered personally or (ii) on the date of receipt or refusal indicated on the
return receipt, if sent by registered or certified mail, return receipt
requested, postage and charges prepaid or by nationally recognized overnight
courier.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
     (g) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the parties. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant of this Agreement, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant of this Agreement or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
     (h) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.
     (i) Construction. The language of this Agreement shall be interpreted
simply and in accordance with its plain meaning. The parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. The section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.
     (j) Arbitration. The Company and Koeneke agree that any dispute regarding
the application, interpretation or breach of this Agreement (including, but not
limited to, any alleged misrepresentation made herein) will be subject to final
and binding arbitration before JAMS/Endispute of San Diego County, California
pursuant to the then existing JAMS rules applicable to any such dispute. Any
resolution, opinion or order of JAMS/Endispute may be entered as a judgment of a
court of competent jurisdiction. This Agreement shall be admissible in any
proceeding to enforce its terms.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

            ASHWORTH, INC.
      By:   /s/ Allan Fletcher         Name:   Allan Fletcher        Title:  
CEO        MICHAEL S. KOENEKE
      By:   /s/ Michael S. Koeneke         Michael S. Koeneke             

Signature Page
to
Compensation Agreement (Koeneke)

 